DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1 – 4, 6 – 9 and 11 – 16 are currently amended
This office action is in response to submission of the amendments on 12/04/2020.
The prior art Cohen et al. (US 9052709) and Watson et al. (US 2006/0234139) are from the IDS.
The instant Office Action is made 2nd Non-Final since there were two claims sets originally filed dated 04/18/2018 (one from the PCT application containing 15 claims, and another submitted with the National Stage application containing 20 claims).  The PCT application claims were inadvertently examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are interpreted under the broadest reasonable interpretation (see MPEP 2111).

With regard to claims 1- 20, Examiner interprets “reticle” to be largely similar to a “mask” (see the instant application Paragraph 50 “Any use of the terms ‘reticle’ or ‘mask’ herein may be considered synonymous with the more general term ‘patterning device.'”)

Response to Rejection under 35 U.S.C. §102
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson et al. (US 2006/0234139).

Response to Rejection under 35 U.S.C. §101
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Initially, Applicant directs the Examiner to the recent case of CardioNet, LLC v. lnfoBionic, Inc., 955 F.3d. 1358 (Fed. Cir. 2020). It is very much on point.”

	Applicant argues specific case law by comparing/contrasting the claimed invention with a patent-eligible invention as determined by the courts.  Examiner notes that the 2019 PEG exists in part to streamline the patent subject matter eligibility procedures by not relying directly on the court cases, and instead relying on explicitly defined groupings of non-eligible subject matter (see MPEP 2106.04(a)(2)).  Under the current subject matter eligibility procedures, a claimed invention is directed to an abstract idea if it recites subject matter largely falling in one or more of the explicitly defined groups at Step 2A, Prong I, and if the abstract idea is not integrated into a practical application at Step 2A, Prong II (see MPEP 2106.04(d)).  The claimed (Claim Rejections - 35 USC § 101).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Specifically, Applicant requests consideration of at least Example 38 – Simulating an Analog Audio Mixer provided by the USPTO for understanding of the 2019 PEG”

	Applicant presents a specific teaching example put forth by the Office and compares/contrasts with the claimed invention to argue subject matter eligibility by analogy/similarity.  The subject matter eligibility guidelines are discussed in MPEP 2106.  Examiner notes that the teaching examples provided on the website do not have the same weight as case law, and do not supersede the examination procedures documented in the MPEP.  Further, it is noted that the teaching examples are specifically meant for teaching purposes, and such they are consistent within the limited fact pattern provided.  In general, every invention will have its own specific fact pattern in view of which the subject matter eligibility would be evaluated.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “The claim here is conceptually similar to Example 38 of the 2019 PEG used in conjunction with understanding the 2019 PEG”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “The claimed subject matter is also not directed to any mental processes that can be practiced in the human mind or by a human using a pen and paper. After all, this claimed subject recites identifying that an area of a substrate comprises a hotspot based on a measurement and/or computer simulation result, determining error information at the hotspot, and creating modification information for physically modifying a reticle based on the error information to obtain a modified reticle.  For example, a human being simply cannot assume the role of a computing system or a portion thereof to obtain the claimed computer determined modification information for physically modifying a reticle based on the error information to obtain a modified reticle. Applicant even a small portion of a computer determined modification information for physically modifying a reticle based on the error information to obtain a modified reticle is way beyond what a human being could possibly handle” (emphasis added)

	Applicant appears to argue that performing the “identifying” based on a measurement and/or computer simulation result precludes performance in the mind (see emphasis in Applicant’s remarks above)..  The steps for the subject matter eligibility process are discussed in MPEP 2106.  Examiner notes that the “identifying” is merely “based on” the measurement and/or computer simulation result which can exist in any format and amounts to mere data which is used to performed the identifying.  For example, measurements using complex machines and/or the results of a complicated computer simulation can be printed out on a piece of paper as pictures and/or graphs.  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the created “first medication information for physically modifying the reticle based on the first error information” is so complicated that it necessarily requires a computer.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features which preclude simple first modification information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, it is explicitly disclosed that the modification information could comprise merely a set of parameters which are adjusted based on a model (see the instant application Paragraph 79 “the software application 330 determines modification information to correct an error reflected by the out of tolerance one or more values of the one or more parameters”, and Paragraph 199 “modification information for one or more modifying apparatuses and/or a patterning device modification tool can be obtained by applying one or more applicable correction mathematical models to the patterning error modeled by the error mathematical model.”).  Nothing in the claims precludes creating modification information that is simple enough to be performed in the mind.  Examiner notes that the manner in which the reticle is physically modified is not recited and can include simple manipulations (e.g. manually motions or other pre-configured adjustments that can be identified directly in the mind).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Here, for example, the claimed subject matter has additional elements that reflect an improvement to technology or a technical field, specifically an improvement to producing a correction for a patterning process.  That is, the claimed subject matter provides an improved way to produce a correction in a patterning process to, for example, obtain a better correction.  

Applicant argues that the additional elements of the claimed invention amount to a practical application of the abstract idea.  The only additional elements identified comprise generic computer hardware components, and the “identifying”, “determining” and “creating” may be considered generic computer functions.  Mere instructions to apply the judicial exception using generic computer components does not amount to a particular machine (see MPEP 2106.05(b)(I)) and cannot provide an inventive concept.  Therefore Applicant’s arguments are not persuasive.

	Applicant argues that the improvement is to produce “a correction in a patterning process” which results in a “better correction”.  Examiner notes that claimed invention 

Applicant argues: “Thus, for example, the claimed subject matter can address technological problems with and shortcomings of conventional approaches of producing a correction for a patterning process … Therefore, Applicant submits that the claimed subject matter unequivocally improves a technology or a technical field by being able to, e.g., obtain an adjustment for patterning process that provides improved correction”

Applicant argues that the claimed invention addressed technological problems (see emphasis in Applicant’s remarks above).  Linking the claimed invention to a particular technological field does not meaningfully limit the claim (see MPEP 2106.05(h)).

	Applicant argues: “In accordance with the 2019 PEG, the claimed subject matter unequivocally "reflect[s] ... an improvement to other technology or technical field" to merit patent subject matter eligibility”

	Applicant appears to argue that using generic computer hardware components and/or simulation technology recited at a high-level of generality to improve a patterning process (i.e. the other technology or technical field) amounts to “an improvement to other technology or technical field”.  Examiner notes that simulations and computer are used across multiple different technical fields to solve multiple different technical problems.  Nothing in the claims limits the computer components and/or computer simulation methods in any meaningful manner, and not to a sufficient extent that they are wholly removed from the technical field of a “patterning process” (i.e. one of ordinary 

Applicant argues: “the claimed subject matter does not ‘merely recite[] the words “apply it”’, does not merely include ‘an additional element [that] adds insignificant extra solution activity to the [alleged] judicial exception’, and does not merely include ‘an additional element [that] does no more than generally link the use of a judicial exception to a particular technological environment or field of use.’
…
Consequently, Applicant respectfully submits that even assuming arguendo that the claimed subject matter is allegedly directed to a judicial exception, the claimed subject matter at least integrates the alleged judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception to merit patent eligibility”

Applicant argues that the additional elements of the claimed invention amount to a practical application of the abstract idea and/or amounts to significantly more than the abstract idea.  The only additional elements identified comprise generic computer hardware components, and the “identifying”, “determining” and “creating” may be considered generic computer functions.  Mere instructions to apply the judicial exception using generic computer components does not amount to a particular machine (see MPEP 2106.05(b)(I)) and cannot provide an inventive concept.  Therefore Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Independent claim 1 recites a statutory category (i.e. a process) method comprising: identifying that an area of a first substrate comprises a hotspot based on …; determining first error information at the hotspot; and creating … first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of a generic device.  That is, other than reciting “by a computer system” nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, but for the “by a computer system”, the “identifying”, “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing result information.  More specifically, the recited “based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system” does not positively recite a step of measuring and/or simulating on a computer since it further limits the “identifying”, and the measurement/simulation result could exist previously and be read from a piece of paper.  Further the “a reticle in or for a patterning system” does not require the usage of the device to perform the “identifying”, and merely requires that the measurement/simulation results are “pertaining” to the reticle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components (see the instant application [Figure 4, 460]: shows a laptop connected to an optical lithography system), then it falls (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “by a computer system” for generically carrying out the limitations addressed above.  At most, the “identifying”, “determining” and “creating” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “by a computer system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “by a computer system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 1 is not patent eligible. 

claim 2 recites the same statutory category method as the parent claim, and further comprises: obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle in the patterning system in claim 2.  Each of these limitations, alone or in combination, amount to pre-solution data gathering steps which are analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the limitations amount to pre-solution data gathering (see MPEP 2106.05(g)).  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the “identifying” step of the abstract idea.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claims 3 – 5, 8 – 10, 13 and 16 - 20 recite the same statutory category method as the parent claim, and further comprise: wherein the first (second) error information is derived based on measurement of physical structures produced using the reticle in the patterning system and/or based on simulation of physical structures to be produced using the reticle in the patterning system in claim 3 and 13 (8 and 16); wherein the first (second) error comprises first non-correctable error for the claim 4 and 19 (9 and 17); wherein the first (second) error information comprises one or more selected from: critical dimension information, overlay error information, focus information, and/or dose information in claim 5 and 20 (10 and 18).  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “first [second] error information is derived”, “first [second] error comprises”, and “first [second] error information comprises” further limit the “determining” step in the parent claim.  Further, the recited “derived based on” in claim 3 is recited at a high level of generality and amounts to any set of mathematical operations and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

claim 6 and 14 recite the same statutory category method as the parent claim, and further comprises: obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern in claim 6 and 14.  The “obtaining” amounts to pre-solution data gathering steps which are analyzed below.  The “determining” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “determining … second substrate …” amounts to repeating the “determining” step of the parent claim with a different wafer and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the additional elements amount to pre-solution data gathering.  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the later recited “determining … second substrate …” step.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in 

Dependent claim 7 and 15 recite the same statutory category method as the parent claim, and further comprises: determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information in claim 7 and 15.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  That is, nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, the “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim since they are no recited additional elements.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed 

Independent claim 11 recites a statutory category (i.e. a manufacture) non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance of the method of claim 1.  Therefore, independent claim 11 recites similar subject matter as claim 1, and further recites: a non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance.  The further recited “non-transitory computer program product comprising …” is analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations which overlap with claim 1 and addressed above, there is recited a “non-transitory computer program product” for generically carrying out the limitations addressed above.  At most, the “identifying”, “determining” and “creating” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “non-transitory computer program product …” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
(see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 11 is not patent eligible. 

Independent claim 12 recites a statutory category (i.e. a machine) system comprising limitations which are substantially similar to claim 11 and claim 1, and further recites: a hardware processor system.  The further recited “a hardware processor system” is analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations which overlap with claim 11 and 1 addressed above, there is recited “a hardware processor system” for generically carrying out the limitations addressed above.  At most, the “identify”, “determine” and “create” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “a hardware processor system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “a hardware processor system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 12 is not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9052709) (henceforth “Cohen (709)”) in view of Watson et al. (US 2006/0234139) (henceforth “Waston (139)”).  Cohen (709) and Watson (139) are analogous art since they are in the same field of photolithography, and since they solve the same problem of mitigation errors in a substrate patterning process.

With regard to claim 1, Cohen (709) teaches a method comprising:
identifying that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”, and )
determining first error information at the hotspot; and (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
creating, by a hardware computer system, first modification information for physically modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709) [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.”, and Column 4, Top “These correctables include overlay correctables, dose correctables, and focus correctables”)
Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)

reticle.

However Watson (139) teaches:
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image1.png
    549
    852
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a patterning device by detecting hotspots disclosed by Cohen (709) with the method of using defect maps to determine corrections to a reticle to mitigate the defect in operation disclosed by Watson (139).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the correct of wafer errors caused by reticle errors (Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

With regard to claim 11, Cohen (709) teaches: 
a non-transitory computer program product comprising machine-readable instructions configured to cause a processor system to at least: (Cohen (709): [Figure 2 and Column 6, Middle] “Program instructions 212 implementing methods such as those described herein may be transmitted over or stored on carrier medium 210”
    PNG
    media_image2.png
    200
    804
    media_image2.png
    Greyscale
)
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”)
determine first error information at the hotspot; and (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
create a first modification information for modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709) [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.”, and Column 4, Top “These correctables include overlay correctables, dose correctables, and focus correctables”)
Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)

Cohen (709) does not appear to explicitly disclose: that the patterning device is a reticle.

However Watson (139) teaches:
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image1.png
    549
    852
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a patterning device by (Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

With regard to claim 12, Cohen (709) teaches a system comprising: 
a hardware processor system; and a non-transitory computer readable storage medium storing machine-readable instructions, wherein when executed, the machine-readable instructions cause the processor system to at least: (Cohen (709): [Column 6, Upper] “The computer system 208 may include, but is not limited to, a … parallel processor, or any other device known in the art. In general, the term ‘computer system’ may be broadly defined to encompass any device having one or more processors, which execute instructions from a memory medium. Program instructions 212 implementing methods such as those described herein may be transmitted over or stored on carrier medium 210” 
    PNG
    media_image2.png
    200
    804
    media_image2.png
    Greyscale
)
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system; (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”)
determine first error information at the hotspot; and (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
create first modification information for physically modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.  In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)
Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)

Cohen (709) does not appear to explicitly disclose: that the patterning device is a reticle.

However Watson (139) teaches:
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image1.png
    549
    852
    media_image1.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a patterning device by detecting hotspots disclosed by Cohen (709) with the method of using defect maps to determine corrections to a reticle to mitigate the defect in operation disclosed by Watson (139).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the correct of wafer errors caused by reticle errors (Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

With regard to claim 2, Cohen (709) in view of Watson (139) teaches all the elements of the parent claim 1, and further teaches:
obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle device in the patterning system (Cohen (709): [Column 7, Lower] a specific lithographic pattern is measured to determine the error areas, where the pattern must have been provided to the lithographic system “It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.  In one embodiment, overlay or CD metrology data may be used to calculate an overlay correctable, a dose correctable, or a focus correctable for each field 104 of the measured wafer”)

With regard to claim 3 and 13, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the first error information is derived based on measurement of physical structures produced using the reticle in the patterning system and/or reticle in the patterning system (Cohen (709): [Column 7, Lower] the measured errors are used to compute the loss function comprise overlay and pattern placement errors “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.”)

With regard to claim 5 and 20, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the first error information comprises one or more selected from: 
critical dimension information, overlay error information (Cohen (709): [Column 4, Upper] it is well known measure overlay and critical dimension error which is then used to compute the correctables (first error information comprises) “Conventionally, a metrology process such as overlay metrology or critical dimension (CD) metrology, is carried out at fixed locations of a semiconductor wafer. These metrology measurements may then be used to calculate corrections, known as ‘correctables,’ used to correct an associated process tool used to perform a given process on the semiconductor wafer.  These correctables include overlay correctables, dose correctables, and focus correctables. The present invention is directed at a novel method and system for providing correctables to one or more process tools.”)
focus information, and/or dose information 

With regard to claim 6 and 14, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the pattern measurements and determining hotspots (obtaining second measurements on an area) “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”, and [Column 4, Middle] the lithographic process is performed on multiple wafers (obtaining on a second substrate) having engineering and characterization wafers along with production wafers (obtaining on a second pattern) “A typical semiconductor process includes wafer processing by lot. As used herein a ‘lot’ is a group of wafers (e.g., group of 25 wafers) which are processed together.  Engineering and characterization wafers (not production wafers), however, typically have many overlay targets throughout the center of the field where no such limitations are involved”)

With regard to claim 7 and 15, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the determining error information and creating modification information “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool (e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”)

With regard to claim 8 and 16, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches: 
wherein the second error information is derived based on measurement of physical structures produced using the modified patterning device in the patterning system and/or simulation of physical structures to be produced using the modified reticle in the patterning system (Cohen (709): [Column 7, Lower] the measured errors are used to compute the loss function comprise overlay and pattern placement errors “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.”)

With regard to claim 9 and 17, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the second error comprises 
second correctable error for the patterning system, and/or second non-correctable error for the patterning system (Cohen (709): [Column 7, Lower] correctable data is used to improve the performance of the lithography tool with respect to the error (i.e. correctable error) “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.  In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)

With regard to claim 10 and 18, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and further teaches:
wherein the second error information comprises one or more selected from: 
critical dimension information, overlay error information, (Cohen (709): [Column 4, Upper] it is well known measure overlay and critical dimension error which is then used to compute the correctables (first error information comprises) “Conventionally, a metrology process such as overlay metrology or critical dimension (CD) metrology, is carried out at fixed locations of a semiconductor wafer. These metrology measurements may then be used to calculate corrections, known as ‘correctables,’ used to correct an associated process tool used to perform a given process on the semiconductor wafer.  These correctables include overlay correctables, dose correctables, and focus correctables. The present invention is directed at a novel method and system for providing correctables to one or more process tools.”)
focus information, and/or dose information.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (709) in view of Waston (139), and further in view of Cherela et al. “Nanoscale Magnification and Shape Control System for Precision Overlay in Jet and Flash Imprint Lithography” (henceforth “Cherela”).  Cohen (709), Watson (139) and Cherela are analogous art since they are in the same field of photolithography, and since they solve the same problem of mitigation errors in a substrate patterning process.

With regard to claim 4 and 19, Cohen (709) in view of Watson (139) teaches all the elements of the parent claims, and does not appear to explicitly disclose: wherein the first error comprises first non-correctable error for the patterning system.

However Cherela teaches:
wherein the first error comprises first non-correctable error for the patterning system (Cherela Page 130, Right and Figure 15 the errors from the reticle can comprise both correctable and non-correctable terms, where at least some of the non-correctable terms can be mitigated 
    PNG
    media_image3.png
    387
    397
    media_image3.png
    Greyscale
, and Page 128, Left “The mask image placement errors can be separated into linear correctable and higher order noncorrectable terms.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting hotspots disclosed by Cohen (709) in view of Watson (139) with the method of addressing separately mitigating both correctable and non-correctable errors terms related to a reticle/mask disclosed by Cherela.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce overlay errors for decreasing critical dimensions (Cherela Page 130, Right “With further engineering improvements, achieving single digit nanometer overlay is not far from reach. The important factor toward this path is improving the pattern placement accuracy of the mask which directly contributes to the overlay performance.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129